UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON DC 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 FIRST COLOMBIA GOLD CORP. (Name of Issuer) Common Stock (Title of Class of Securities) (CUSIP Number) FILING JOINTLY: MR. PIERO SUTTI-KEYSER and MR. GORDAN SREDL Paseo de Bernardez #59, Fracc, Lomas de Bernardez Guadalupe 98610, Zac, Mexico (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) January 20, 2014 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of ss. 240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box.[] Persons who respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid 0MB control number. 1NAME OF REPORTING PERSON: Mr. Piero Sutti-Keyser – Chief Executive Officer & Director of First Colombia Gold Corp. Mr. Gordan Sredl – Director of First Colombia Gold Corp. 2CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) [ ] (b) [X] 3SEC USE ONLY 4SOURCE OF FUNDSOO 5CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e)[] 6CITIZENSHIP OR PLACE OF ORGANIZATION Mr. Piero Sutti-Keyser – Mexico; Mr. Gordan Sredl - Mexico PIERO SUTTI-KEYSER GORDAN SREDL 7. Sole Voting Power 100,000 – Common 0 – Common NUMBER OF SHARES BENEFICIALLY OWNED BY
